Citation Nr: 1733235	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 23, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972, from July 1972 to July 1974 and from February 1991 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In January 2015 and April 2016, the Board remanded these matters to the RO (via the Appeals Management Center (AMC)) for additional development. 

In a March 2017 rating decision, the RO awarded entitlement to a TDIU, effective from October 23, 2013, which constitutes a full grant of the benefit sought for that period.  The remaining TDIU issue on appeal has been re-characterized accordingly.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  In July 2017, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw his appeal for an increased evaluation for bilateral hearing loss disability.

2.  In July 2017, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw his appeal for entitlement to a TDIU for the period prior to October 23, 2013.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a TDIU prior to October 23, 2013 have been met.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (b) (2016).

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204 (b)(1).  Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204 (a). 

In a July 2017 written statement signed by the Veteran, which included his name and claim number, the Veteran requested that his all of his current appeals be withdrawn.  The Veteran's current appealed issues are entitlement to increased evaluation for bilateral hearing loss disability and entitlement to a TDIU prior to October 23, 2013.  The Veteran has properly withdrawn his appeals of the issues of entitlement to an increased rating for bilateral hearing loss disability and entitlement to a TDIU for the period prior to October 23, 2013, and there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board, therefore, has no jurisdiction to review them.  In addition, the Board has not yet issued a decision on the issues; therefore, the criteria are met for its withdrawal. 38 C.F.R. § 20.204 (2016).  Thus, the issues of entitlement to an increased rating for bilateral hearing loss disability and entitlement to a TDIU prior October 23, 2013 is dismissed.
	

ORDER

The appeal of the claim for entitlement to an increased rating for bilateral hearing loss disability is dismissed.

The appeal of the claim for entitlement to a TDIU prior to October 23, 2013 is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


